EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kent Lembke on 6/16/2022.
The application has been amended as follows: 

1] AMEND claim 1 as follows:
1. (Currently amended) A method of forming a 3-D NAND device on a substrate, the method comprising: 
depositing a bilayer structure on a semiconductor substrate, wherein the bilayer structure comprises alternating layers of an oxide layer and a nitride layer;
etching a channel hole in the bilayer structure with a first chemical; 
depositing a liner on a top of the bilayer structure and on a side of the bilayer structure within the channel hole; 
depositing a plug fill in the channel hole, the plug fill comprising at least one of: 
a silicon germanium plug or 
a graded germanium plug; 
polishing the plug fill to expose the liner on top of the bilayer structure; 
etching the plug fill with a second chemical; and 
removing the liner; 
wherein any of the above steps are repeated to form a desired height of the 3-D NAND device, and 
wherein the step of depositing the plug fill in the channel hole comprises: 
depositing a layer of silicon germanium or a graded germanium in the channel hole 
etching back a portion of the layer of silicon germanium or a graded germanium in the channel hole 
off a top of the etched back layer of silicon germanium or a graded germanium to create a void in the plug fill,
wherein the pinching of the top of the layer encloses the void in the plug fill, a size of the void being controlled by the etching back the portion of the layer.


2] AMEND claim 13 as follows:
13. (Currently amended) A method of forming a device on a substrate, the method comprising: 
depositing a bilayer structure on a substrate; 
etching a channel hole in the bilayer structure; 
depositing a liner on a top of the bilayer structure and on a side of the bilayer structure within the channel hole; 
depositing, over the liner, a plug fill in the channel hole, the plug fill comprising at least one of: 
a silicon germanium plug or 
a graded germanium plug; 
wherein the step of depositing the plug fill in the channel hole comprises: 
depositing a layer of silicon germanium or a graded germanium in the channel hole; 
etching back a portion of the layer of silicon germanium or a graded germanium in the channel hole; and 
off a top of the etched back layer of silicon germanium or a graded germanium to create a void in the plug fill, wherein the pinching of the top of the etched back layer of silicon germanium or a graded germanium encloses the void in the plug fill, and wherein the pinching [of] off the top of the layer comprises deposition of a material differing from the layer in the channel hole and selected from the group consisting of germanium, silicon, and a silicon-germanium alloy.

3] AMEND claim 19 as follows:
19. (Currently amended) A method of forming a device on a substrate, the method comprising: 
depositing a bilayer structure on a substrate, wherein the bilayer structure comprises alternating layers of an oxide layer and a nitride layer; 
etching a channel hole in the bilayer structure; 
depositing a liner on a top of the bilayer structure and on a side of the bilayer structure within the channel hole; and 
depositing a plug fill in the channel hole, the plug fill comprising at least one of: 
	a silicon germanium plug or 
	a graded germanium plug; 
wherein the liner consists essentially of pure silicon (Si),
wherein the step of depositing the plug fill in the channel hole comprises: 
depositing a layer of silicon germanium or a graded germanium in the channel hole; 
etching back a portion of the layer of silicon germanium or a graded germanium in the channel hole; and 
pinching off a top of the etched back layer of silicon germanium or a graded germanium to create a void in the plug fill, wherein the pinching off the top of the etched back layer of silicon germanium or a graded germanium encloses the void in the plug fill.


4] CANCEL claim 20.

5] AMEND claim 21 as follows:
21. (Currently amended) A method of forming a 3-D NAND device on a substrate, the method comprising: 
	depositing a bilayer structure on a semiconductor substrate, wherein the bilayer structure comprises alternating layers of an oxide layer and a nitride layer;
	etching a channel hole in the bilayer structure with a first chemical; 
	depositing a liner on a top of the bilayer structure and on a side of the bilayer structure within the channel hole; 
	depositing a plug fill in the channel hole, the plug fill comprising at least one of: 
		a silicon germanium plug or 
		a graded germanium plug; 
	polishing the plug fill to expose the liner on top of the bilayer structure; 
	etching the plug fill with a second chemical; and 
	removing the liner;
wherein any of the above steps are repeated to form a desired height of the 3-D NAND device, and 
wherein the step of depositing the plug fill in the channel hole comprises: 
	depositing a layer of silicon germanium or a graded germanium in the channel hole 
	etching back a portion of the layer of silicon germanium or a graded germanium in the channel hole 
	etched back layer of silicon germanium or a graded germanium to create a void in the plug fill, wherein the pinching [of] off the top of the layer encloses the void in the plug fill, a size of the void being controlled at least in part by the depositing a layer of silicon germanium or a graded germanium by varying a deposition rate of the silicon germanium or the graded germanium at least once during deposition of the layer in the channel hole.

Reasons for Allowance
Claims 1-14, 16-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“the step of depositing the plug fill in the channel hole comprises: 
depositing a layer of silicon germanium or a graded germanium in the channel hole; 
etching back a portion of the layer of silicon germanium or a graded germanium in the channel hole; and 
pinching off a top of the etched back layer of silicon germanium or a graded germanium to create a void in the plug fill,
wherein the pinching of the top of the layer encloses the void in the plug fill” as recited in claim 1.
Miyata teaches depositing a liner on a top of a bilayer structure and within a channel hole, depositing a germanium plug fill in the channel hole, and polishing the plug fill, the plug fill comprising a void.  However, Miyata does not teach polishing the plug fill exposes the liner on top of the bilayer structure, or pinching off the germanium plug fill to enclose the void in the plug fill, as required by independent claim 1.
Lu et al. (PG Pub. No. US 2017/0062454 A1) teaches depositing a liner (21L) on a top of a bilayer structure (132/142) and within a channel hole (121), depositing a germanium plug fill (¶ 0074: 22L) in the channel hole, the plug fill comprising a pinched-off void (¶ 0075 & fig. 6B 29 pinched off within 22L).  However, Lu does not teach pinching off the void comprises etching back a portion of the layer of silicon germanium or a graded germanium deposited in the channel hole.
In light of these limitations in the claims (see the Applicant’s figs. 2D-2E & ¶¶ 0026-0029), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Independent claims 9, 13 and 21 contain limitations analogous to the allowable subject matter above (pinching off germanium plug fill to enclose a void), and are allowable for the same reasons.
Dependent claims 2-12, 14-16 and 18 depend on claims 1, 9 and 13, and are allowed for implicitly including the allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894